Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00804-CV

                             In the INTEREST OF R.J.B., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00078
                          Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
terminating the parental rights of V.T. is AFFIRMED.

       We order no costs assessed because appellant, V.T., is indigent.

       SIGNED February 6, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice